DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on August 25, 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed February 24, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4-7, 9-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026.
Regarding claims 1, 5, 6, 7, 14, Mayer discloses a method of producing edible biodegradable packaging materials by dehydrating beer by-products to produce a dried pulp, grinding the dried pulp into a powder, forming pulp slurry comprising plant fibers and an 
[0002] “spent grains are residues that arise during the wort preparation in beer production.” 
[0014] What is particularly advantageous about the process is that the spent grains as well as the majority of the filter media and filter aids containing kieselguhr from the food industry are produced as pollutant-free natural residues and can therefore be used without restriction as starting materials for biodegradable packaging materials, packaging materials and packaging aids.
[0015] The biodegradable packaging materials, packaging materials and packaging aids made using grains can be used as animal feed, as fuel or as compost after rotting.
[0017] The biodegradable packaging materials, packaging materials and packaging aids can be produced, for example, from grains, filter aids or filter aids containing kieselguhr, from a combination of these residues or using other additives.
[0018] Additives can be, for example: cereal straw, flax straw, hemp straw, miscanthus grass, plants, sugar beet pulp, wood chips and pulp, jute, sisal and coconut fibers, sunflower, linseed, rape, mustard, soy, cottonseed and Rapeseed meal, de-oiled sunflower kernels, de-oiled linseed, peanut, palm kernel, rape, mustard, soy, cottonseed and rapeseed meal, peel of sunflower kernels, citrus and fruit pomace, waste and residues from canned fruit and vegetable production, such as fruit peel, kernels and stalks, vegetable pods, leaves, stalks, roots and pods, grain and rice husks, cocoa pods as well as waste and residues from coffee, coffee substitutes, malt coffee and tea processing.
[0020] The following substances can be used as adhesives and binders, for example: cellulose ethers, water glass, starch, dextrin, casein and caseinate adhesives, ligninsulphonates (salts of ligninsulphonic acid), glutin, gelatine, alginates, shellac, tragacanth, gum arabic, agar-agar, Balsam, natural resins, bitumen and waxes, bone, skin and isinglass and blood albumates.
[0021] The production of biodegradable packaging materials, packaging materials or packaging aids can be done, for example, by extrusion processes, thermal processes or pressing processes or combinations of these processes and injection molding and transfer molding processes are carried out. The temperature and pressure in these processes are approximately between 30 and 200 ° C. and between 50 and 1000 bar.
[0022] In the production of the degradable packaging materials, packaging materials and packaging aids, the spent grains, filter aids and filter aids and additives containing kieselguhr are crushed and mixed with the addition of adhesives and binders to form a powdery to pulpy mass.
[0023] The comminution is preferably carried out by means of a cutting mill or impact mill. The material shredded in this way should have a size of 2 to 20 mm. The water content of the substance mixture should not exceed 20%. The spent grains, filter materials, filter aids containing kieselguhr and additives must be dehydrated and dried in accordance with the proportion of the substance used.
[0024] The powdery to pulpy mass can be processed directly into packaging material, packaging or packaging aids or pelletized into granules, which can be stored and processed at a later point in time.

	
It is of note that Mayer discloses the mixture as a “pulpy mass” and does not expressly recite “slurry”; however, given that “pulpy mass” is said to be processed by “injection molding” and only taught to be harden after molding [0026] the “pulpy mass” would be considered a “slurry” as required by the present invention.
While Mayer teaches “the water content of the substance mixture should not exceed 20%” [0023], Mayer does not expressly disclose the addition of water and wherein the ratio of water to the powder, the plant fibers, and the environmentally friendly water-repellent chemical is approximately 1000 liters of water to approximately 60kg of the powder, the plant fibers, and the environmentally-friendly water-repellent chemical.
Jongboom discloses biodegradable molded articles produced from spent grains wherein spent grains, natural (plant) fibers, environment-friendly, water-repellent chemical, and water are formed into a slurry before injection molding [0004-0008]. Jongboom teaches “water alone can be sufficient” [0005] in forming the desired pre-molded mixture [0005] and that the amount of water will vary and depend on the content of other ingredients but the moisture content should be “optimal for the process” [0007]. Thus, the decision to modify the invention of Mayer by using water to from the slurry would have been obvious to one of ordinary skill in the art for the purpose of producing an all-natural package product. Furthermore, it would have been within the skill level of one of ordinary skill to optimize the amount of water in relation to the other ingredients to produce a slurry with an acceptable consistency for injection molding. 
Mayer does not specifically disclose the packaging materials/ auxiliary packaging materials as a multi-ring can holder. 

Thus, given the teaching of Taccolini, one would have been motivated to form the biodegradable packaging material of modified Mayer into an environment-friendly, biodegradable multi-ring can holder.  
Regarding claim 2, claim 1 is applied as stated above. As Mayer teaches the spent grains “must be dehydrated and dried” [0020], it would have been obvious to one that the moisture 
Regarding claim 4, claim 1 is applied as stated above. Mayer teaches “in the beer brewing process, crushed malt…” [0002] and it is well-known in the art that malted barley is the most common grain used in beer production. Furthermore, Jongboom discloses barley [0003].  
Regarding claim 9, claim 1 is applied as stated above. Modified Mayer teaches the use of a water-repellent chemical (Mayer [0020] “caseinate adhesives, waxes”; Jongboom [0004] “waterproof degradable polyester”) but does not expressly disclose AKD emulsion. Taccolini, teaches the use of (AKD) in the manufacturing of biodegradable multi-ring can holders [0020-21, 0073]. It would have been obvious for one to substitute the known water-repellent chemical of modified Mayer with another known water-repellent chemical, AKD, to obtain predictable results of repelling water (MPEP 2143B).
Regarding claims 10 and 11, claim 1 is applied as stated above. The cited prior art does not expressly disclose the claimed amounts of each component; however, as discussed above, the prior art does teach the amounts of ingredients will vary. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been within the ambit of one of ordinary skill in the art to determine optimum or workable ranges need to produce a final product having desired characteristic by routine experimentation.  
Regarding claim 12, claim 1 is applied as stated above. Modified Mayer teaches the use of cereal straw (wheat), AKD, barley pulp by-product, and water as previously discussed. While modified Mayer fails to exemplify the presently claimed pulp slurry nor can the claimed pulp slurry be “clearly envisaged” from the prior art as required to meet the standard of anticipation (MPEP 2131.03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the prior art, absent a showing of criticality for the presently claimed pulp slurry, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use cereal straw (wheat), AKD, barley pulp by-product, and filtered (or non-filtered) water which is both disclosed by modified Mayer and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claim 13, claim 1 is applied as stated above. As previously discussed, modified Mayer teaches forming the claimed slurry, processing the slurry by injection molding and teaches the amount of water will be optimized based on the present components. While the prior art does not expressly disclose the viscosity of the pulpy mixture, it would have been obvious to one to combine the ingredients, especially water (which obviously alters viscosity), in a manner which would produce a mixture having all characteristics, to include viscosity, suitable for injection molding and capable of forming the desired molded product when subjected to molding, especially since Joogboom teaches the mixture “can be conditioned to a moisture content which is optimal for the process” [0007]. The determination of a workable viscosity range would have been routine and obvious to one of ordinary skill in the art. 
Regarding claim 15, claim 1 is applied as stated above. Modified Mayer teaches forming molded product by placing a slurry into molds and applying heat and pressure (see above discussion). 
Taccolini further discloses wherein the pulp slurry remains in the mold under pressure and heat for some time until substantially all moisture is removed from the pulp slurry. The product is captured in heating forming molds which presses and densifies the molded products for an amount of time, as the final step in preparing the beverage carrier for use, which would require substantially all the moisture being removed from the pulp slurry; paragraph [0069]. 
The prior art does not expressly disclose molding “for between approximately five seconds and approximately two minutes”, however, the time needed to properly mold/harden the pulpy mass in order to produce the desired molded product would have been easily decided by one of ordinary skill in the art. Based on the starting moisture content, the processing temperature and pressure, and the desired moisture content, shape, and structural integrity of the desired final molded product, one of ordinary skill in the art would have easily determined appropriate process time.  
Regarding claim 16, modified Mayer is applied to claim 1 as stated above. Taccolini further discloses a mold in the shape of a six-pack ring (the 6-pack carrier option functions as plastic ring-based carriers (a six-pack ring), after forming the fiber slurry into the 6-pack carrier with a cure-in-mold process (a mold with a six-pack shape); and carrying out a pressure and heat supplying step to the mold containing the pulp slurry to produce a six-pack ring (a cure-in-mold process can be used to press and heat the molded pulp into the beverage container form) (Figure 1B; [0037], [0066], [0069], [0106]). It is obvious that the production of the multi-ring can holder would be on a mass production scale and thus utilize a mold having a plurality of multi-ring 
Regarding claim 19, the present claim is substantially similar to claim 1 and is therefore rejected as stated above in the rejection of claim 1. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional method steps of modified Mayer would in fact be excluded from the claims and that such method steps would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 20, claim 19 is applied as stated above. Modified Mayer teaches a pulp mixture of plant fibers, water repellent chemical and ground pulp by-product as previously discussed. The cited prior art does not expressly disclose the claimed amounts of each component; however, as discussed above, the prior art does teach the amounts of ingredients will vary. Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Absent a showing of critically, it would have been within the ambit of one of ordinary skill in the art to determine optimum or workable ranges by routine experimentation.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026 and in further view of Chambers CA 2101414.
Regarding claim 3, claim 2 is applied as stated above. Modified Mayer does not disclose wherein the beer by-product is dried within approximately twenty-four hours after producing the beer to substantially cease spoliation. 
Chambers, being in the relevant field of processing barley spent grains, discloses wherein the beer by-product is dried within approximately twenty-four hours after producing the beer to substantially cease spoliation (in order to avoid oxidation of the product to a rancid state (spoliation) the drying process should begin within 4 hours, preferably within 2 hours from the exit of barley spent grain from the beer brewing process; page 3, last paragraph; page 5, paragraph 2). As Chambers provides a general teaching of processing spent grains which are to be used in subsequent processes, one would have been motivated to treat the spent grains of modified Mayer by the teaching of Chambers in order to avoid spoilage and maintain the integrity of the spent grain to be utilized in the packaging process.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026 and in further view of Happiness Moon, Molded Paper Pulp (http://www.paperpulp-tableware.com/molded-paper-pulp.html).
Regarding claim 8, claim 1 is applied as stated above. Modified Mayer does not expressly disclose an environment-friendly oil-repellent chemical. 
 FDA tested food-grade oil and water repellent and decompose fully (paragraphs 1-3). One of ordinary skill in the art would have been motivated to modify the biodegradable multiple can holder of modified Mayer by adding a FDA tested food-grade oil and water repellent, as taught by Happiness Moon to protect the integrity and rigidity of the holder while in use and which would allow the biodegradable holder to fully decompose when disposed. 
Regarding 18, claim 1 is applied as stated above. Modified Mayer does not expressly disclose wherein the six pack rings are disinfected as claimed. However, the step of disinfecting materials which come into contact with items for human consumption would be obvious and common sense to one of ordinary skill in the art in order to destroy harmful bacteria. Furthermore, Happiness Moon teaches adding anti-bacterial agents to biodegradable, molded pulp containers. Thus, it would be obvious to disinfect the biodegradable holder of modified moon.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. DE 19521687 in view of Jongboom et al. EP1024174 and Taccolini US 2014/0300026 and in further view of Moore US 2004/0003573.
Regarding claim 17, modified Mayer is applied to claim 1 as stated above. The prior art does not expressly discloses trimming at least one portion of the at least one six-pack ring. 
Moore discloses trimming at least one portion of the at least one six-pack ring (a machine for packing beverage containers into six-pack rings includes six-pack ring carrier stock 15, which is fed to feed drum 70, where drum 70 includes knives that are used to trim away non-useful features of the carrier stock 15; [Figures 1,10; 0047, 0049, and 0055]). As it is known in the art . 

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadus US 5,186,321, as evidenced by History of Paper and in view of Mayer et al. DE 19521687.
Regarding claims 21-24, Fadus discloses a biodegradable can holder consisting essentially of plant fibers and an environment-friendly, water repellent chemical (col. 3, lines 1-25). It is noted that Fadus states the use of “fiber paper” and as evidenced by History of Paper, paper fiber is a plant fiber of straw, sugarcane, etc. (Fibre sources). Fadus does not expressly disclose the can holder containing dried and ground beer-by-product. 
Mayer discloses a method of using beer-by-product as biodegradable packaging material and teaches the spent grains (malt) is used is a pollutant free natural residue and can be used without restriction  as starting material for biodegradable packaging material [0012-0014]. Mayer further teaches the strength of the packaging material results from the protein, cellulose, and hemicellulose content of the grains [0019]. 
Thus, one of ordinary skill in the art would have found it obvious to modify the invention of Fadus by the addition of spent grains, since Mayer teaches spent grain (beer-by-product) is known to be used as a starting material for biodegradable packaging material and teaches product strength will be enhanced by the protein, cellulose, and hemicellulose content of the grains.



Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadus US 5,186,321, as evidenced by History of Paper and in view of Mayer et al. DE 19521687 in further view of Happiness Moon, Molded Paper Pulp (http://www.paperpulp-tableware.com/molded-paper-pulp.html).
Regarding claim 25, claim 21 is applied as stated above. Modified Fadus does not expressly disclose an environment-friendly oil-repellent chemical. 
Happiness Moon teaches that biodegradable, molded pulp containers, made from pulp and vegetable fiber comprise FDA tested food-grade oil and water repellent and decompose fully (paragraphs 1-3). One of ordinary skill in the art would have been motivated to modify the biodegradable multiple can holder of modified Fadus by adding a FDA tested food-grade oil and water repellent, as taught by Happiness Moon to protect the integrity and rigidity of the holder while in use and which would allow the biodegradable holder to fully decompose when disposed. 
Regarding 27, claim 21 is applied as stated above. Modified Fadus does not expressly disclose wherein the six pack rings are disinfected as claimed. However, the step of disinfecting materials which come into contact with items for human consumption would be obvious and common sense to one of ordinary skill in the art in order to destroy harmful bacteria. Furthermore, Happiness Moon teaches adding anti-bacterial agents to biodegradable, molded pulp containers. Thus, it would be obvious to disinfect the biodegradable holder of modified moon.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadus US 5186321, as evidenced by History of Paper and in view of Mayer et al. DE 19521687 in further view of Taccolini US 2014/0300026. 
Regarding claim 26, claim 21 is applied to claim 21 as stated above. Modified Fadus teaches applying a water resistant biodegradable coating, but does not expressly disclose wherein the environment-friendly water repellent chemical is alkyl ketene dimer (AKD).
Taccolini discloses a method for manufacturing a biodegradable beverage container for transporting multiple cans shaped to grip the top portion of a can (multi-ring can holder) [0064], comprising: forming a pulp slurry of molded pulp/fibers plant fibers [0054, 0065], an environment-friendly, water-repellent chemical (AKD) [0020-21, 0073]. Taccolini teaches, “there is a trend towards sustainable packaging which is intended to reduce the environmental impact and ecological footprint of packaging for consumer goods….[t]he use of less material in manufacturing of packaging, even biodegradable packaging is also of increasing importance for many retailers…There is an ever increasing pressure to become `green`, with many large chains committed to finding ways to reduce or even eliminate waste. Clearly, a cardboard or molded fiber beverage container which grasps or grabs beverage or liquid containers at a top portion thereof so that less material is used in manufacture and is biodegradable but maintains integrity and rigidity in use is needed.” [0007-10] and that AKD will provide enhanced non-wicking properties to paper or fiber [0021].  Further, [0110] “When the biodegradable beverage carrier is empty, it can be discarded for recycling. Alternatively, if the biodegradable beverage container is not collected for recycling but instead is discarded into the environment, the biodegradable beverage carrier will, on contact with sufficient moisture levels and bacteria in the environment as discussed above, begin to degrade. As a result, the biodegradable beverage carrier poses no 
Thus, given the teaching of Taccolini, one would have been motivated to use AKD the environment-friendly water repellent when processing the biodegradable packaging material of modified Fadus for the reason of providing enhanced non-wicking properties to the material.  

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive. 
Applicant alleges the combination of prior art does not create a prima facie case of obviousness in view of applicant’s secondary consideration of commercial success, industry praise, and unexpected results. As stated in MPEP 716.03(b)I, a declaration of evidence of  commercial success must show that success is linked to the claimed invention and not to extraneous factors (to include recent changes in related technology or consumer demand, which an edible ring can holder would fall under given the current world view of protecting sea creatures) and must include the features of the invention as claimed, a description of the relevant market for the product, evidence of market share such as: total sales for competing products in the market (indicating differences between these products and the applicant’s), total sales of the products embodying the invention, and pricing of the various products. The declaration should also include information on advertising within the relevant market, and any other information relevant to the inquiry. It is also noted that gross sales figures do not show commercial success absent evidence as to market share and applicant’s opinion as to the purchaser’s reason for buying the product, alone, is insufficient to demonstrate a nexus between sales and the claimed 
With respect to applicant’s allegation of unexpected results, it is unclear as to what exactly the unexpected results are and what which properties applicant intends for the unexpected results to be based on. Evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Applicant fails to provide a description of precisely what was tested, a description of all test conditions, results of the test performed on the invention as claimed and the results of the test performed on the closest prior art, and an analysis of the test results. As previous stated, unexpected results must be due the claimed features, not to unclaimed features. Applicant’s remarks (page 17) states, “[t]he addition of this dehydrated beer by-product to the plant fibers is a required aspect of the invention and yields unexpected results relative to the prior art”, however, as stated in the present rejection, the prior art teaches the claimed mixture and the Velasquez Declaration fails to provide any supporting test or comparison data. 
Applicant further states structurally strength as the unexpected property and that the present invention has “a suitable mixture of spent grains and plant fibers that contain the appropriate balance of short fibers, long fibers, fiber drainage, and product strength required to produce a functioning molded product” (page 18) and that the amount of cellulous and hemicellulous also contribute to structural rigidity and integrity (page 19), however, none of this is currently claimed. Again, applicant it reminded that a showing of unexpected results must be claimed features, not to unclaimed features.
Unexpected results “of being less expensive” is not a proper showing of unexpected results.
With respect to applicant’s remarks of examiners position (page 20), as stated above, it is unclear what exactly applicant is basing unexpected results on. If the unexpected results are superior strength and rigidity only obtained from a specific mixture of beer by-product having a specific content of protein, cellulose, hemicellulose, etc., then said components must be claimed. The showing of unexpected results must be commensurate in scope with the invention as claimed and the results must be due to the claimed features, not to unclaimed features (MPEP 716.02(d)). 
Mayer teaches dehydrating beer by-products to produce a dried pulp, grinding the dried pulp into a powder, forming pulp slurry comprising plant fibers and an environment-friendly, water-repellent chemical, and molding the mass into a desired product by injection molding with pressure and heat [0002-0024]. Applicant argues that Mayer “must” use adhesives and binders, however, first, there is nothing in present claim 1 which would exclude adhesives and binders and secondly, Mayer states, the use of adhesives and binders as optional and not as a set requirement [0017-18] and further teaches, “the strength of these packaging materials, packaging materials or packaging aids can result on the one hand from the protein, cellulose, and hemicellulous content of the grains, filter materials and filter aids, on the other hand from the use of adhesives and binder.” [0019]. Not only does Mayer not require adhesives and binders but Mayer also teaches what applicant and Velasquez Declaration attributes to unexpected results 
With respect to applicant’s remarks of the prior art not teaching an edible product, it is noted that the prior art teaches multiple embodiment and that the present claims are rejected over the arts edible embodiment. Thus, applicant’s argument is not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated, Mayer clearly teaches an edible product and does not require the use of adhesives and binders and in combination with Jongboom and Taccolini, the prior art discloses the claimed invention. 
The Ochoa Declaration (August 24, 2021) is not a proper showing of commercial success and does not establish the non-obviousness of claims 1 and 21 for the same reasons stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792